Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 
Any rejection from the previous office action which is not restated herein, is withdrawn.
Claims 1, 3, 5-7, 21, 22 are pending and examined herein.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 7, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “A concentrated antimicrobial rinse aid composition consisting of” one or more antimicrobial quaternary ammonium compounds and one or more of anionic surfactants i.e the composition can only consist of quaternary ammonium compounds and one or more of anionic surfactants that are recited in claim 1. However, Claim 1 also recites amounts as about 11 wt % to about 30 wt % of one or more antimicrobial quaternary ammonium compounds; and about 0.1 wt % to about 20 wt % one or more of anionic surfactants i.e the total amount of the combination of quaternary ammonium compounds and one or more of anionic surfactants do not add to 100 wt%. From the recitation of the amounts it is not clear if the composition can have other ingredients, and if so the transitional phrase cannot be “consisting of”. Thus, the metes and bounds of the claim are not clear which renders the claim vague and indefinite. 
For compact prosecution the claims are interpreted as a composition consisting of one or more antimicrobial quaternary ammonium compounds, and one or more of anionic surfactants.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not further limit claim 1, since claim recites “A concentrated antimicrobial rinse aid composition consisting of” one or more antimicrobial quaternary ammonium compounds and one or more of anionic surfactants i.e the composition can only consist of quaternary ammonium compounds and one or more of anionic surfactants that are recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim(s) 1, 3, 5-7, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 3,565,927, PTO-892).
	Wakeman et al. teaches preparation of microbial compounds by reaction of quaternary ammonium compounds such as alkyl dimethyl benzyl ammonium chloride in which alkyl group may be from 8 to 22 carbon atoms with branched chain aliphatic acids or their salts containing 9 or more carbon atoms. See column 1, lines 27-54 i.e Wakeman et al. teaches a mixture of quarternary ammonium chloride and branched chain aliphatic acids, and reads on instant composition as in instant claim 1; and also meets instant ratios as in instant claim 5. Wakeman et al. discloses alkyl dimethyl ethyl benzyl ammonium 2-ethyl hexanoate. See column 7, EXAMPLE 8. It is pointed out that alkyl dimethyl ethyl benzyl ammonium 2-ethyl hexanoate is similar to instant composition consisting of alkyl benzyl ammonium chloride and 2-ethylhexanoic acid, since as recited in instant claim 1 alkyl benzyl ammonium chloride and ethylhexanoic acid form a complex such as alkyl benzyl ammonium ethylhexanoate i.e the alkyl dimethyl ethyl benzyl ammonium 2-ethyl hexanoate taught by Wakeman et al. is similar to instant composition.
Wakeman et al. does not explicitly teach the preparation of microbial compounds by reaction of quaternary ammonium compounds such as alkyl dimethyl benzyl ammonium chloride with 2-ethylhexanoic acid to obtain alkyl dimethyl benzyl ammonium 2-ethyl hexanoate i.e instant composition.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition or a microbial compound consisting of a complex of alkyl dimethyl benzyl ammonium 2-ethyl hexanoate by combining alkyl dimethyl benzyl ammonium chloride with 2-ethylhexanoic acid because Wakeman et al. teaches preparation of microbial compounds by reaction of quaternary ammonium compounds such as alkyl dimethyl benzyl ammonium chloride in which alkyl group may be from 8 to 22 carbon atoms with branched chain aliphatic acids or their salts containing 9 or more carbon atoms such as 2-ethylhexanoic acid. One of ordinary skill in the art would have been motivated to obtain a composition or a microbial compound consisting of complex of alkyl dimethyl benzyl ammonium 2-ethyl hexanoate by combining alkyl dimethyl benzyl ammonium chloride with 2-ethylhexanoic acid with reasonable expectation of success of using the composition/complex as a microbiocidal compound.

Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition or a microbial compounds consisting of a complex of dialkyl benzyl ammonium decanoate and  alkyl benzyl ammonium decanoate by combining dialkyl benzyl ammonium chloride and alkyl benzyl ammonium chloride with decanoic acid because Wakeman et al. teaches 
Regarding the recitation “wherein the concentrated composition is capable of being diluted to form a use solution”, it is pointed out that the composition disclosed by Wakeman et al. can be diluted and meets the recitation.
Regarding the recitations “wherein the use solution has a pH of about 1 to about 6; and wherein the composition is present in the use solution at an amount effective to reduce the contact angle of the use solution……”, in claim 1; it is pointed out that these recitations are the properties of the composition comprising quaternary ammonium compound and an anionic surfactant when the composition is used i.e when the composition for example is added to water, Wakeman et al. renders obvious instant compositions, and thus meets or renders obvious these recitations.
Regarding the recitations “wherein the pH of the use solution is between about 3 and about 8, and “wherein the composition....provides in a use solution from about 25 ppm...quaternary ammonium compound and from about 1 ppm ....anionic surfactant" 
Regarding the recitation “wherein the composition is tolerant of water conditions of about 0 ppm to about 500 ppm water hardness", in claim 5, it is pointed out that Wakerman et al. renders obvious instant compositions, and the properties such as tolerant 0 ppm to about 500 ppm water hardness are necessarily present when the composition is used i.e when the composition is added to water.


Prior Art Made of Record:
US 3920563, cationic imidazolinium quat and anionic fatty acid salt composition, PTO-1449…12/02/2019;
US 4678605;
US 5,998,358…Tables 3-5;
US 6,136,769…PTO-1449;
Rabon et al. (US 6,632,291, PTO-1449)… teaches octanoic acid as fatty acid sanitizers;
WO 97/28238….PTO-1449/ TABLE 1: RIchter et al. (WO97/28238, PTO-1449).
12-15-EO7-CH2COOH (NEODOX 25-6).


    PNG
    media_image1.png
    392
    729
    media_image1.png
    Greyscale


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on571-272-0806.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627